NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
REGINALD L. SYDNOR,
Petition,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3128
Petition for review of the Merit Systems Protection
Board in case n0. CB7521100003-T-1.
ON MOTION
PER CURLAM.
0 R D E R
Reginald L. Sydnor moves to supplement the certified
index filed by the Merit Systems Protection Board. The
Board responds Sydnor replies
Sydn0r contends that the certified index should include
his request to the Board to reopen two separate appeals
and the Board’s letter denying his request The Board
responds that these documents should not be included in

SYDNOR V. MSPB 2
the certified index because they were not in the official
record considered by the Board in this case.
The court determines that Sydnor has not shown that
amendments to the certified index are warranted.
Accordingly,
IT Is ORDERED THAT:
The motion is denied. Sydnor’s brief is due within 30
days of the date of filing of this order.
FOR THE COURT
 3 0 2011 lsi Jan Horba13;
Date J an Horba1y
Clerk
cc: Reginald L. Sydnor F!LED
Jeffre A. Gau er, Es . I.S.COURT OF APPEALS FOR
y g q `l'HE FEDERAL ClRCUiT
SEP 30 2011
s2O
.lAN HBRBA!.Y
CLERK